         So Ordered.

         Dated: September 29, 2020


                                                               Beth E. Hanan
                                                               United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN


In the matters of:
                                                                  Case No. 19-20939-beh
        KPH Construction, Corp., et al., 1                        Chapter 11 Proceedings
                                                                  (Jointly Administered)
                                 Debtors.


                                            FINAL DECREE


        On September 8, 2020, the Debtors filed a final report and motion for a final decree, and

gave due notice of the motion. Objections to the motion were due by September 28, 2020. No

objections were filed. Based upon the record and the filings in these cases, the Court finds that (i)

the Debtors’ estates have been fully administered, and (ii) First Amended Joint Plan of

Reorganization, as modified, which was confirmed by the Court on May 18, 2020 (Dkt. No.

446), has been substantially consummated as defined by § 1101(2) of the Bankruptcy Code.

        IT IS THEREFORE ORDERED that the chapter 11 cases of the Debtors are closed

effective as of September 29, 2020.

                                                 #####


1 Jointly administered with KPH Environmental Corp. (Case No. 19-20940-beh), KPH Construction Services, LLC
(Case No. 19-20942-beh), Triple H Holdings, LLC (Case No. 19-20945-beh), and Keith P. Harenda (Case No. 19-
20944-beh).




       Case 19-20939-beh           Doc 485       Entered 09/29/20 14:41:02            Page 1 of 1
